Citation Nr: 1242311	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a colon disability, to include as secondary to hepatitis and as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including a tour in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in August 2005.  A transcript of that hearing is of record.

In a June 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for a colon disability, to include as secondary to hepatitis and as due to herbicide exposure.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate the Board's June 2006 decision which denied entitlement to service connection for a colon disability, and remand the issue to the Board so that the Board may, (1) procure the Veteran's records from the Social Security Administration (SSA); and (2) procure his in-service hospitalization records pertaining to his in-service treatment for hepatitis.  That same month, the Court issued an Order that granted the Joint Motion and remanded the Veteran's claims to the Board for compliance with the instructions enumerated in the Joint Motion.  

In an effort to comply with the terms of the November 2007 Joint Motion, the Board, in turn, remanded the Veteran's claim to the RO for further development in March 2008.  The case has been returned to the Board for further appellate review. 



FINDINGS OF FACT

1.  There is no competent medical evidence of record showing that the Veteran has a current diagnosis of hepatitis or residuals of a hepatitis infection.  

2.  There is no competent evidence of record to show that the Veteran has a current colon disability that is etiologically related to his active service, to include as due to exposure to herbicides.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a colon disability, to include as secondary to hepatitis and as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012); see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Considering the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  In a letter dated in June 2003, prior to the rating decision on appeal, the RO informed the Veteran of the evidence necessary to establish a claim for service connection. 

The June 2003 letter also satisfied the statutory and regulatory requirement that VA notify a claimant of what evidence, if any, will be obtained by the claimant and what if any evidence will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The letter informed the Veteran that VA is responsible for getting relevant records from any Federal Agency, including medical records from the military, VA Medical Centers (including private facilities where VA authorized treatment), or from the Social Security Administration.  The letter also advised the Veteran that VA must make reasonable efforts to help the Veteran get relevant records not held by any Federal agency, including State or local governments, private doctors and hospitals, or current or former employers.  

In October 2008, following the Board's March 2008 remand of this claim, the RO provided the Veteran with a letter that informed him of how disability evaluations and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Ideally, any required VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the issuance of the October 2008 notice, the Veteran's claim on appeal was readjudicated in a May 2012 SSOC.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran in connection with these claims.  The Veteran's service treatment records (STRs) and post-service treatment records, including pertinent VA and private medical records, have been obtained to the extent possible.  These VA treatment records include all available treatment records from the Phoenix VAMC.  Additionally the Veteran's SSA records were obtained. 

In addition to obtaining relevant private and VA treatment records, the Veteran was afforded VA examinations in April 1992 and April 2012.  The April 2012 VA examiner reviewed the claims file, reviewed the Veteran's reported medical history, and provided nexus opinions with rationales to support his opinions.  The April 1992 and April 2012 VA examination reports and the VA and private treatment records provide sufficient evidence to decide the Veteran's service connection claim.  Thus, the Board finds that the duty to afford the Veteran's with a medical examination or otherwise obtain an adequate medical opinion has been met in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

Moreover, in providing the Veteran's additional VCAA Dingess notice, and obtaining his SSA records and records of his in-service hospitalization for hepatitis, the Board is satisfied that its March 2008 remand directives were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, as a matter of law, and the Board itself commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is alternatively acceptable to have "substantial", even if not "exact" or "total" compliance).

The Veteran was also afforded a hearing before the Board in August 2005.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the (Acting) Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During his hearing, the undersigned addressed the issue on appeal, which the Veteran understood.  See transcript on page 2.  During the hearing, the Veteran was questioned about his claims in a manner that served to make him more aware of the criteria for entitlement to the claimed benefits and the types of findings that would need to be shown to meet those criteria.  Specifically, the undersigned attempted to elicit information from the Veteran regarding whether any medical nexus had been made between his hepatitis and his subsequent colon diagnoses.  Regardless, any error in the undersigned's failure to suggest the submission of evidence that may have been overlooked is nonprejudicial.  Specifically, following the hearing, the claim was denied, and the reasons and bases described in the Board decision informed the Veteran of what was lacking as to his claim for service connection.  

Furthermore, neither the Veteran nor his prior representatives have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, as no assertion has been made by the Veteran or any prior representative that additional evidence exists that should be obtained before the Board adjudicates his claim on appeal, and as the Board is not aware of any such evidence, the Board is satisfied that VA's duty to assist the Veteran in the development of his claim has been met.  Hence, the Board finds that this appeal is ready for adjudication and accordingly, the Board will herein address the merits of the Veteran's claim. 

II.  Service Connection for a Colon Disability

The Veteran contends that he developed a colon disability, to include colon cancer, ulcerative colitis, and Crohn's disease, as secondary to an in-service hepatitis infection.  In the alternative the contention has been made that his colon disability was incurred as a result of exposure to herbicides during his service in Vietnam.  

      
A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for certain chronic diseases, including certain cancers, when such chronic disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2012).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2012).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2012).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

      B  Analysis

After a thorough review of the evidence of record, the Board finds, for the reasons expressed below, that the Veteran does not have a current colon disability that can be etiologically linked to his active service.

With respect to the current disability requirement needed to establish service connection, the first evidence of record documenting any colon disability is found in VA treatment records dated in January 1990 when after undergoing upper gastrointestinal (GI) tract radiography with a noted history to rule out Crohn's disease.  The impression was duodenitis with duodenal irritability, with no evidence of Crohn's disease in the small bowel.  During a March 1990 GI clinical consultation, the clinical impression for his diagnosis was Crohn's colitis.  He was noted to be doing well on Prednisone.  Subsequent private treatment records from Maricopa Medical Center reveal that he was hospitalized in June 1991 with a diagnosis of Crohn's disease.  An April 1992 general VA examination additionally confirmed a diagnosis of Crohn's disease with residual chronic abdominal pain and diarrhea and occasional rectal bleeding.  Incidentally, the April 1991 VA examiner did not provide an opinion regarding the etiology of the Veteran's diagnosed Crohn's disease.  Continuing private treatment records reveal ongoing treatment for Crohn's disease.  Beginning in August 1993, he was noted to possibly need surgery for his condition.  

In August 1999, he was again hospitalized in Maricopa Medical Center, this time with a diagnosis of ulcerative colitis.  At that time he underwent a total abdominal colectomy, ileostomy, repair and closure of fascial wound dehiscence.  An August 1999 surgical pathology report revealed that a large polyp on the distal end of his colon showed histologic changes of severe dysplasia to carcinoma characterized by gland formation showing stratification of nuclei approaching the lumen.   

Since the time of the Veteran's surgical procedure, he has continued to have various difficulties with his remaining gastrointestinal tract, including inflammation and bleeding in his rectal pouch and bleeding from his rectal stump.  He has also had some difficulty with skin irritation and redness in the area of his stoma.  Based on the evidence surrounding the Veteran's colon disabilities and residual effects, he clearly satisfies the current disability requirement for service connection.  See Davidson, supra.

With respect to any in-service incurrence of his disability, a review of the Veteran's STRs reveals that they are devoid of any indication that he suffered from symptoms of a colon disability during his active service.  While he was noted to have loose bowel movements at one point during his service, this was in association with a hepatitis infection.  The Veteran himself testified during his August 2005 Board hearing that he did not begin to have bowel problems until about 1989, many years after his separation from service.  

While the Veteran clearly did not suffer from a colon disability during his service, as noted, the record does reveal that he suffered from hepatitis during his service.  He was first diagnosed with infectious hepatitis in May 1969.  He was hospitalized for a period of time but was subsequently noted to have improved in June 1969.  

To the extent that the Veteran has contended that he incurred his colon disability as secondary to his in-service hepatitis infection, the Board initially notes that service connection is not in effect for hepatitis.  Thus, service connection on a secondary basis for this disability is not warranted.  Nonetheless, the Board has still considered the possibility that his colon disability was caused by his in-service hepatitis infection, thus still warranting service connection on a direct basis.  

Here, the Veteran was afforded a VA examination in April 2012 in order to obtain a medical opinion regarding any connection between his in-service hepatitis diagnosis and his subsequent incurrence of colon disability.  While the VA examiner reviewed the claims file and the Veteran's reported history, and acknowledged the Veteran's in-service incurrence of hepatitis, he opined that the Veteran's hepatitis infection, which was identified as hepatitis A, was self-limited and that there were no residuals of this hepatitis A infection.  The examiner specifically opined that the Veteran's colon disability was not due to or the result of any residual hepatitis because all diagnostic testing for hepatitis residuals were negative.  The examiner also indicated that Crohn's disease is not due to or a result of hepatitis A.  Thus, the examiner further opined that the Veteran's colon disability was less likely than not incurred in or caused by any in-service injury, event, or illness.

The Board finds that the April 2012 VA examiner has provided a well-informed, fully articulated, and well-reasoned opinion regarding the etiology of the Veteran's claimed colon disability; and, based on the examiner's opinion and the Veteran's reported history that his colon disability began many years after service, the Board has determined that it cannot make a finding that he incurred his colon disability as a result of any in-service injury or disease, to include his noted in-service hepatitis infection.  See Nieves-Rodriguez, 22 Vet. App. 295.

As to the second contention raised in the record, that he incurred a colon disability, to include colon cancer, as a result of exposure to herbicides during his service in Vietnam, the Board recognizes that service connection may be established on a legal presumption based on herbicide exposure where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  Where the Veteran served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, he is presumed to have been exposed to herbicides.  Significantly, however, the Board may dismiss the theory of service connection for his claimed colon disability, to include colon cancer, Crohn's disease, and ulcerative colitis, on a presumptive basis as due to exposure to herbicides because none of these disabilities is a listed disability for which service connection may be awarded on a presumptive basis.  See 38 C.F.R. § 3.309 (e) (2012).  There is furthermore, no other evidence of record, medical or lay, to suggest that exposure to herbicides may otherwise have led to the development of his colon disability.  Moreover, the April 2012 VA examiner indicated that the Veteran's colon disability was less likely than not incurred as a result of any alleged in-service disease, event, or injury.

While the Veteran may be competent to report the symptoms surrounding the onset of his claimed colon disability, he is not competent to provide an opinion regarding the etiology of this disability as he lacks the medical expertise to make such a medical determination.  Jandreau, 492 F.3d at1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  This is not the type of disability where his lay statements and testimony can establish the required medical nexus between any in-service disease, event, or injury and the later incurrence of his disability.  

There is simply no competent lay or medical evidence to relate the Veteran's current colon disability to his in-service diabetes infection, or to his presumed in-service exposure to herbicides.  Moreover, entitlement to service connection is also not warranted on a direct basis where there is no competent lay or medical evidence that he endured any in-service disease, event, or injury that at least as likely as not caused or aggravated his later diagnosed colon disability, and again, the April 2012 VA examiner has provided an opinion to the contrary.

In sum, the evidence does not support a finding that the Veteran's current colon disability is etiologically related to his active military service, in spite of his noted in-service hepatitis infection and conceded exposure to herbicides during his service in Vietnam.  For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a colon disability, to include as secondary to hepatitis and as due to herbicide exposure.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the Veteran's claim for service connection for a colon disability, to include as secondary to hepatitis and as due to herbicide exposure, must be denied.


ORDER

Entitlement to service connection for a colon disability, to include as secondary to hepatitis and as due to herbicide exposure, is denied.



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


